Citation Nr: 0634287	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  99-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

4.  Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1963 and from February 1964 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  In a September 2000 decision, the Board concluded 
that new and material evidence had not been submitted to 
reopen claims for service connection for hypertension and for 
residuals of injury to the neck and back, and denied an 
initial rating higher than 50 percent for PTSD.

The veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(hereafter referred to as the Court).  As a consequence, the 
Board's September 2000 decision was vacated in its entirety.  
In July 2004, the Board remanded the case to the RO to comply 
with the Court's order.  

The Board had referred the matter of secondary service 
connection for hypertension and heart disease to the RO for 
adjudication at the time of the Board's vacated September 
2000 decision.  The record now before the Board does not 
contain a notice of disagreement concerning the RO's November 
2005 denial of secondary service connection for hypertension 
and heart disease.  Accordingly, the Board has no 
jurisdiction over this matter.

In October 2006, the Board received from the veteran's 
attorney, without waiver of RO consideration, "additional 
evidence in support of [the veteran's] claim for PTSD and 
unemployability."  An unemployability (TDIU) rating was 
denied by the RO in a November 2005 rating decision.  The 
record currently before the Board does not contain a notice 
of disagreement concerning that rating decision.  The claim 
for TDIU is, therefore, referred to the RO for appropriate 
action.

Unfortunately, after the Board's remand, additional reasons 
to remand the claim for a higher initial rating for PTSD 
occurred.  The issue of entitlement to a higher initial 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The RO denied service connection for hypertension and for 
residuals of injury to the neck and back in June 1996 and 
notified the veteran of its decision.  He did not timely 
perfect an appeal of that decision.  

2.  Evidence received since 1996 does not bear directly and 
substantially on the matters of service connection for 
residuals of injury to the back or neck, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of those claims.

3.  Evidence received since 1996 does not bear directly and 
substantially on the matter of service connection for 
hypertension and is not so significant that it must be 
considered in order to fairly decide the merits of that 
claim.




CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying service connection 
for hypertension and for residuals of injury to the neck and 
back is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2.  For the claims of service connection for residuals of 
injury to the back and neck, new and material evidence has 
not been received; the claims for service connection for 
residuals of a back injury and residuals of a neck injury are 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001). 

3.  For the claim of service connection for hypertension, new 
and material evidence has not been received; the claim for 
service connection for hypertension is not reopened.  38 
U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening claims.

Claims for service connection for hypertension and for 
residuals of injury to the neck and back were denied by the 
RO in June 1996.  Those decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
A statement of the case was issued in June 1997.  In June 
1998, the veteran indicated that his appeal had been 
submitted to VA in July 1997; however, the claims folder 
contains no VA Form 9 or other statement qualifying as a 
substantive appeal, with a date stamp showing it was received 
within the appeal period.  This creates a presumption, which 
is not rebutted by the mere assertion of timely submission, 
that a substantive appeal was not timely filed.  No 
satisfactory evidence of a timely substantive appeal has been 
received, and the veteran has made no further arguments in 
this regard.  Accordingly, the Board concludes that the June 
1996 rating decision is final.  Id.  An appeal needed to be 
perfected by the timely submission of a substantive appeal, 
which would have had to have been within 60 days after the 
statement of the case in this case.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2006).

To reopen the claim, new and material evidence must be 
received.  38 U.S.C.A. § 5108.  As the claim to reopen was 
received in June 1998, 38 C.F.R. § 3.156 in effect prior to 
August 2001 applies.  Section 3.156 as amended applies only 
with respect to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).  The Board must 
decide whether evidence to reopen the claims has been 
received without deference to the RO's decision concerning 
reopening.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Under the applicable provisions of section 3.156, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Determining what would constitute new and material evidence 
necessarily involves determining what evidence was lacking 
previously which would be necessary to grant the claim.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
or for arthritis or hypertension manifest to a degree of 10 
percent within one year of separation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2006). 

A. Residuals of Back Injury

An August 1981 Board decision denied service connection for a 
back disability.  The Board noted that service medical 
records did not show back trauma and the bases for the August 
1981 Board decision were that no objective back pathology was 
shown in service and that the compression fracture of L1 
shown in 1980 was not related to service.  After this, a 
final June 1996 RO rating decision in pertinent part 
concluded that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a back condition.  

The record as then constituted contained assertions of a 
combat back injury in service and of later treatment in 
service stateside.  The service medical records showed no 
back injury incurred or treated during service, and no back 
pathology in service, and the veteran's back was normal on 
service separation.  No arthritis was shown within a year of 
service separation and the first diagnosis of a chronic back 
disability was in March 1971, when a sacral fracture 
deformity was shown.  The lumbar spine was normal then but in 
August 1980, a compressed fracture of L1 was diagnosed.  No 
competent evidence related any diagnosed back disability to 
any incident of service.  

To determine what evidence would be new and material, it must 
be determined what evidence is needed but was previously 
lacking.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Previously, there had been, in essence, evidence of combat 
injury to the veteran's back.  However, there was no 
competent evidence linking to service the lumbar or sacral 
fracture shown after service, and no back pathology was shown 
on service separation examination.  In essence, chronic back 
disability either shown in service or competently linked to 
service was not shown.  Thus, evidence showing that 
disability was present in service and continued, or linking 
current back disability to service, would be new and 
material.  Nexus opinion evidence would have to be competent 
medical evidence.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

The veteran's recent assertions of combat injury to his back 
are cumulative of those considered previously.  He had 
reported as early as March 1971 that he had been struck by 
shrapnel in the left thigh and had injured his back in 
Vietnam in 1967.  Additionally, none of the evidence received 
since the June 1996 decision is competent evidence showing 
that he had a chronic back disorder while in service or 
arthritis manifest to a degree of 10 percent within one year 
of service separation, or linking his back disability first 
diagnosed after service to any incident of service.  
Consequently, none of the other evidence received is new and 
material.  Evans; 38 C.F.R. § 3.156.  None of it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The medical evidence 
submitted since 1996 merely shows continued treatment for 
complaints of chronic back pain, most recently diagnosed by 
MRI as bulging and/or herniated discs in the lumbar spine.  

The veteran's July 1997 attribution of his lumbar fractures 
to service is cumulative and not competent, so it is not new 
and material evidence.  Similarly, the veteran's recently 
received December 1983 history of sustaining a lumbar disc 
injury in 1966, even though that history was reported in a 
medical record, is not competent nexus evidence and is, 
therefore, not new and material.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

B. Residuals of a Neck Injury

When the RO denied service connection for residuals of a neck 
injury in June 1996, there had been no neck disability shown 
in service or linked to service, and there was no evidence of 
arthritis to a degree of 10 percent within one year of 
service.  Accordingly, per Evans, evidence showing either of 
these would be new and material.  The Board concludes that 
new and material evidence has not been received.  

The recently received medical records showing current neck 
disability are cumulative of those showing neck disability 
previously.  An October 1987 VA medical record had previously 
shown that the veteran had undergone a cervical laminectomy 
in February 1984 and had current radiculopathy, so the 
recently received December 1983 to 1984 medical records 
showing neck disability are cumulative of the October 1987 
medical record.  The recently received assertions of a neck 
injury in service, in July 1997 and March 1999 statements, 
are cumulative of the previously considered September 1995 
assertion to that same effect, of a neck injury in about 1966 
in Vietnam.  The recently received December 1983 medical 
record (already discussed once above) reports a several week 
history of injury to his neck while lifting at work and none 
of the recently received 1983 to 1984 records links the 
current neck disability to service or shows that the 
arthritis identified was manifest within one year of service.  
Therefore, these additional records are not new and material.

The veteran has not submitted any competent evidence of a 
link between his neck disability, which was first shown many 
years after service, and any incident of service.  The 
veteran has in essence testified in May 1999 that he incurred 
his current neck disability in service, and stated in July 
1997 that doctors have related his current neck disability to 
service, and that those doctors' records show his neck 
disability is related to service.  However, his statements to 
this effect are not material.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  He is not competent to report any of this.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The Board must dispose of the claim on the proper basis, 
which is by finding that there is no new and material 
evidence submitted per 38 C.F.R. § 3.156, in effect prior to 
August 1002.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  
There is no prejudice to the veteran in the Board so doing, 
as the RO, by reopening the claim, gave it more consideration 
than it was due.  

C. Hypertension

The veteran originally filed a claim for direct service 
connection for hypertension in September 1995, alleging that 
he was treated for hypertension during service.  At the time 
of the RO's final June 1996 decision, there was evidence of 
current hypertension disability but it was not shown that 
there was a diagnosis of hypertension in service, or that 
hypertension was manifest to a degree of 10 percent within 
one year of service, or that the veteran's hypertension was 
linked to service.  That is the type of evidence, then, that 
would need to be submitted for the claim to be reopened.  
Evans.  

The Board notes that the matter of secondary service 
connection for hypertension is not currently before the 
Board.  The Board had referred this matter to the RO in 
September 2000.  The RO denied secondary service connection 
for hypertension in November 2005, and the record now before 
the Board does not contain an appeal concerning that rating 
decision.  Accordingly, the Board will limit itself in the 
current appeal to the question of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection on the basis of direct service 
connection, including the one-year chronic disease 
presumption.  

Since the June 1996 decision, new and material evidence has 
not been received.  There is cumulative evidence showing that 
the veteran has hypertension, which evidence showed 
previously.  However, there is no competent evidence 
indicating that it had its onset in service or to a degree of 
10 percent within one year of service separation.  

The veteran's statements, such as those he made in July 1997 
and in May 1999 and the recently received history he reported 
in July 1995 when a new patient worksheet was completed, 
stating or implying that he had hypertension in service and 
shortly after service, are the only evidence that he had 
hypertension then.  He had essentially claimed this 
previously, and so these statements are cumulative rather 
than new and material evidence.  The statements recorded in 
medical records are not competent merely because they are 
reported in medical records.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in an August 2004 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the December 1998 and January 2000 decisions that are the 
basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided - and appealed -- by the time the 
current section 5103(a) notice requirement was enacted in 
November 2000.  The Court acknowledged in Pelegrini v. 
Principi, 18 Vet. App. 112, at 120 (2004), that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Notice was provided 
before the last supplemental statement of the case.

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA by means of a 
specific notice letter to (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  

The August 2004 letter mentioned above described what new and 
material evidence is, advised the veteran why his claims had 
previously been denied, and identified the elements of the 
underlying claims for service connection.  The letter 
conveyed to the appellant the essence of what would be 
material evidence in the context of the claim to reopen.  The 
Board concludes that the letter essentially meets the 
requirements of Section 5103(a) notice required by Kent.  
Notice came before subsequent process and there was an 
opportunity, in the interim, to submit additional evidence. 
The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March 2006.  Any 
deficiencies in VA's duties to notify the claimant concerning 
effective date or degree of disability for the service 
connection claims are harmless, as service connection has 
been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA examination reports and VA and private medical records, 
and lay testimony.  The record does not contain competent 
evidence to indicate that the claimed hypertension, back, or 
neck disability or symptoms may be associated with 
established events, injuries, or diseases in service.  
Therefore, the Board concludes that examination for these 
claimed disabilities is not necessary to decide these claims.  
VA has satisfied its duties.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

As new and material evidence has not been received to reopen 
the claim for service connection for residuals of a back 
injury, the claim is not reopened, and the appeal is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for residuals of a neck 
injury, the claim is not reopened, and the appeal is denied.

As new and material evidence has not been received to reopen 
the claim for service connection for hypertension, the claim 
is not reopened, and the appeal is denied.


REMAND

A VA psychiatric examiner in October 2005 indicated that the 
veteran started receiving VA treatment for PTSD at the 
Tuscaloosa VA Medical Center in January 2005.  Those records 
of treatment are not of record and have not been requested.  
They must be obtained.  38 C.F.R. § 3.159.  


Also, in October 2006, the veteran's attorney submitted, 
without waiver of consideration, a September 2006 letter from 
Dr. Barnett, a private physician.  Remand is needed to allow 
the agency of original jurisdiction opportunity to consider 
this document, 38 C.F.R. § 20.1304(c), and to obtain the 
records of examination and/or treatment from Dr. Barnett0.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of psychiatric 
treatment the veteran has received from 
the Tuscaloosa, Alabama VA Medical 
Center since January 2005, and all 
records of examination and/or treatment 
he has received from James Barnett, 
Jr., M.D.  

2.  Thereafter, again consider the 
veteran's pending claim in light of all 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


